Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s request for continued examination filed February 11, 2022 is acknowledged.  Claims 1-6, 9-10, and 12 are pending and further considered on the merits.
Response to Amendment
	In light of applicant’s response, the examiner maintains the grounds of rejection set forth in the office action filed November 17, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs et al., USPA 2008/0017578 (Childs) in view of Johnson, US 6881336 (Johnson) and Baurmeister et al., US 6022478 (Baurmeister, IDS).
Regarding claims 1-2, Childs discloses a filtration device (abstract, figs. 2-3) comprising:
A housing with an inlet and outlet (see “feed/distributor system and permeate collection system”, ¶ 0077) and a lateral housing wall (REF 14, ¶ 0080) between the inlet and outlet;
A flat filter module (figs. 2-3) with stacked functionalized membrane layers (REF 10, ¶ 0121) and intermediate layers (REF 12, ¶ 0080) arranged between the inlet and the outlet, the outer circumferential surfaces of the filter module connected to the lateral housing wall in a fluid tight manner (¶ 0078, 0080), said filter module having swellable membranes which increase in thickness upon swelling (see “non-woven fabrics”, “such membranes will have a surface layer of the gel that is not strengthened by the support” ¶ 0056, and “degree of swelling of the macroporous gel is changed by an environmental stimulus” ¶ 0124);
An inflow channel arranged upstream of the membrane layers and an outflow channel arranged downstream of the membrane layers (see various membrane stack embodiments having feed/permeate channels, ¶ 0077-0080); and
The intermediate layers are made of a flow permeable and compressible material (see “polypropylene” and “polyester”, ¶ 0065) capable of compensating for swelling and a resultant increase in thickness of the membrane layers during use (¶ 0056), a thickness of the intermediate layers corresponding to 75-125% of a thickness of the membrane layers (¶ 0062, 0067, 0148), where the membrane layers being in a fluid tight connection with the lateral housing wall ensures that all fluid flow from the inflow channel to the outflow channel is through the flat membrane layers (fig. 3, ¶ 0075, 0078, 0080).
Childs further discloses that the intermediate layer can be polypropylene or polyester mesh with desirable high porosity and low flow resistance (¶ 0058, 0065).  While Childs is silent with respect to the basis weight or air flow rate of the intermediate layer, it can be envisaged that the material would encompass at least the basis weight and air flow rates, since the recited ranges encompass a wide span of advantageous material properties including durability and minimal interference for flow-through applications.
Additionally, Johnson discloses that filtration media spacer sheets are designed to optimize separation processes, the elements of optimization being spacer thickness and void fraction among others (C4/L35-C5/L20).  Johnson further discloses that the spacer sheet can be made of materials to optimize the basis weight of the filtration module (C7/L36-53).
At the time of invention, it would have been obvious to one having ordinary skill in the art to optimize the intermediate layer of Childs to encompass the basis weight and air flow rate in relation to the membrane layers, since each of these variables are 
Lastly, while Childs discloses that the intermediate layers may be a material that is woven, moulded, formed, extruded, knitted, cast, or formed in place (¶ 0063), Childs does not explicitly disclose that the intermediate layers are formed from a nonwoven material.  However, Baurmeister discloses filtration devices (abstract, fig. 14) comprising a membrane stack (REF 22) separated by nonwoven spacer layers (REF 26, C14/L56-65) where the spacer layers are advantageously elastic and reversibly compressible (C15/L1-15).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Childs to utilize the compressible nonwoven spacer layers as described in Baurmeister in order to improve the method of manufacture by compressibly inserting spacer layers and membrane layers together within a fluid-tight housing (Baurmeister, C15/L1-15).
Regarding claim 3, modified Childs discloses that the intermediate layer is made of a synthetic polymer (¶ 0065).
Regarding claim 4, modified Childs discloses a filtration device wherein the intermediate layer has lower flow resistance than the membrane layers (¶ 0058).
Regarding claim 5, modified Childs discloses a filtration device wherein the thickness of the intermediate layers are variable (¶ 0058).  Further limitations drawn to predetermined thicknesses based on another property are not considered since they are purely functional with respect to the filtration device and do not impart structural 
Regarding claim 6, Johnson further discloses a filtration device wherein an inflow channel has a compressible and flow permeable intermediate layer (see “feed spacer sheet”, abstract).
Regarding claim 9, modified Childs discloses a filtration device wherein the membrane layers are adsorption filters with identical adsorption properties (¶ 0051).
Regarding claim 10, modified Childs discloses a filtration device that is a sterile connectable component to other components (figs. 4A-B, ¶ 0052-0053).
Regarding claim 12, modified Childs discloses a filtration device wherein the membrane layers are adsorption filters with different adsorption properties (Table 1).
Response to Arguments
Applicant's arguments filed February 11, 2022 have been fully considered but are not found persuasive.
Applicant argues that Childs “requires both the spacers and the membranes to be moulded integrally with a feed/distributor system”.  However, this is a mischaracterization of the relevant passages of the prior art.  Childs explicitly discloses in paragraph 0077 that “the membrane stack is integrally moulded such that the spacers and the membranes are a single unit that are joined to a feed/distributor system and permeate collection system with flow around the stack being prevented”.  The examiner interprets Childs as reciting the membranes and spacer layers being integrally moulded to form a single unit.  The integral unit of membrane/spacer layers is then joined to a 
Applicant argues that the use of Baurmeister to modify Childs is inconsistent with the requirement of Childs that the membrane stack be integrally moulded to the feed/distributor system or permeate collection system.  This argument is not found persuasive since the examiner does not agree (see analysis above) with applicant’s characterization of Childs with respect to the integral moulding of the membrane stack with other components.
  Applicant argues that Childs has no disclosure of any other “sealing means” that might perform the function of exerting pressure on the outside edges of the stack as seen in figure 3 of Childs.  The examiner agrees with applicant’s statement and provides contextual evidence to support applicant’s statement.  Childs explicitly discloses in paragraph 0078 that “fluid flow around the membrane stack is prevented through the use of a sealing device or sealing means such as pressure on the outside edges of the stack”.  Therefore, Childs clearly recognizes the need for a sealing means to prevent fluid flow around the membrane/spacer stack.  Such sealing means are explicitly disclosed as seen in the rejections set forth above.  
Applicant argues that Childs does not disclose the flat membrane layers having outer circumferential surfaces “connected to the lateral housing wall of the housing”.  As 
Applicant argues that there is nothing in the combination of Childs and Baurmeister to indicate how a fluid-tight connection can be made between a membrane stack and housing wall while also allowing axial movement of the membrane stack within the housing itself.  The examiner does not find this argument persuasive.  As seen in the analysis above, Childs clearly discloses a sealing means such as pressure on the outside edges of the stack.  A pressure sealing means involving pressure between the membrane stack and the lateral housing wall is no more than a friction-fit between the two components capable of providing a seal between the two components.  
While not explicitly stated in applicant’s response, it is clear applicant argues against the combination of Childs and Baurmeister for the motivations provided in Baurmeister.  As seen in the rejections set forth above, Childs explicitly discloses a compressible intermediate layer having the recited thickness, where the intermediate layer can be made from a variety of different materials and methods.  The examiner concedes that Childs does not disclose that the intermediate layers are made of a non-woven material and only looks to Baurmeister to provide such disclosure.  Baurmeister is relied upon to show that the use of non-woven materials in spacer layers of membrane stacks is not only routine, but advantageous for at least manufacturing purposes.  Therefore, beyond selecting known materials for their suitability for the intended use as obvious design choice, the use of non-woven materials provides an additional benefit during the manufacture of membrane stack modules.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779